
	
		I
		112th CONGRESS
		2d Session
		H. R. 3787
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Cicilline (for
			 himself, Mr. Grijalva,
			 Mr. Lewis of Georgia, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Rules, and in addition to
			 the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  a jobs score for each spending bill considered in Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Score Act of
			 2012.
		2.Amendment to the
			 Congressional Budget Act of 1974Section 402 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 653) is amended—
			(1)in paragraph (2),
			 by striking and;
			(2)in paragraph (3),
			 by striking the period and inserting ; and; and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)an estimate of the number of jobs which
				would be created, sustained, or lost in carrying out such bill or resolution in
				the fiscal year in which it is to become effective and in each of the 4 fiscal
				years following such fiscal year, together with the basis for each such
				estimate, and to the extent practicable, the analysis shall include regional
				and State-level estimates of jobs that would be created, sustained, or
				lost.
					.
			
